DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 & 6/61/2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “A wet friction disc comprising: a friction surface that frictionally slides on a mating member facing disposed so as to face the wet friction disc in an axial direction; and a lubrication groove which is provided in an opposite surface that faces the mating member”. As best understood, the “mating member” is the plate that engages with the wet friction disc, and accordingly the “friction surface” is on the wet friction disc.  However, the claim also recites “an opposite surface that faces the mating member”. As best understood, this would be the same surface as the “friction surface” previously recited.  It is unclear how many surfaces are being recited, and whether or not the “friction surface” is the same as the “opposite surface”.
Claim 4 recites, “a mating member”, previously recited in claim 1.  This constitutes a double inclusion.  It is unclear if a further mating member is being recited.
Dependent claims are rejected due to dependency on a rejected base claim for failing to cure the deficiencies of the base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Payvar (U.S. 4995500) in view of Netzer (DE 19734840).
Regarding claim 1, Payvar discloses (fig. 2) A wet friction disc (abstract) comprising: 
a friction surface (surface of plate shown in fig. 2) that frictionally slides on a mating member (plate/surfrace above the top surface, fig. 3) facing disposed so as to face the wet friction disc in an axial direction; and 
a lubrication groove 23/24/28/31/32 which is provided in an opposite surface that faces the mating member and through which a lubricant supplied to the friction surface flows (claim 1 at least), wherein: 
the lubrication groove has a plurality of circumferential groove portions 23,24 that extends in a circumferential direction and a plurality of intersecting groove portions 28,31,32 that extends in directions intersecting the circumferential direction; and 
Payvar does not appear to disclose a through hole in the circumferential groove. Netzer teaches a friction disc (fig. 2) including at least one of the circumferential groove portions 16 has a through-hole 13 that extends through the wet friction disc between the opposite surface and a surface on the opposite side in the axial direction (see fig. 1, holes are through holes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided through holes in the circumferential grooves of the friction disc of Payvar to ensure uniform cooling of the plates and minimize the amount of lubricant required to cool the clutch discs. (see discussion of fig. 2 in spec – “Between the inner lining ring 14 and the outer loading ring 15, an annular groove 16 is formed. In the area of the annular groove 16 are each offset by 30 ° in the same arrangement as in the outer plates 2, the holes 13 through which the cooling oil is injected into the plate pack 1, arranged radially on the average radius of the annular groove 16. Thus, the oil brought into the interior of the plate pack can be radially distributed over the annular groove 16, where uniform radial cooling of the plates is ensured.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (U.S. 2016/0333946) in view of Payvar (U.S. 4995500), and further in view of Netzer (DE 19734840).
Regarding claim 4, Takeuchi discloses (fig. 2B) A friction engaging device comprising: a wet friction disc (6); a mating member 5 disposed so as to face the wet friction disc in an axial direction; and a magnetic coil 11 disposed next to the wet friction disc and the mating member in the axial direction, wherein: the wet friction disc and the mating member are each made of a soft magnetic material and constitute a magnetic path of magnetic flux ‘G’ that is generated as a current is applied to the magnetic coil; the magnetic path is configured to have a pair of first magnetic path portions that passes through the wet friction disc and the mating member in the axial direction (upper and lower portions of the path) and is disposed at positions spaced from each other in a radial direction, and a pair of second magnetic path portions that connects the pair of first magnetic path portions to each other at both ends (left and right portions of the path); and the through-hole 62 is disposed in an area between the pair of first magnetic path portions in the radial direction.
Payvar in view of Netzer teaches the wet friction disc of claim 1, as appears above.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the friction disc of Takeuchi with the wet friction disc of Payvar in view of Netzer to ensure optimal lubrication of the friction discs. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to have utilized the friction disc of Payvar in view of Netzer in the environment of the electromagnetically actuated clutch of Takeuchi as an obvious matter of design choice, by placing a clutch plate in a known environment for known purposes with predictable results.
Both the friction disc of Payvar and the clutch of Takeuchi would operate the same provided together in one device as they did separately. For example, the friction plate of Payvar would still function as a friction plate, and the clutch of Takeuchi would still function as a clutch. Providing the two devices in combination would enhance the functionality of both, as now the clutch of Takeuchi has optimized cooling and lubrication, and the friction disc of Payvar has a useful environment to operate it. As demonstrated by Takeuchi, it is known to place friction plates in electromagnetic clutches. Substituting one known clutch plate for another involves only routine skill in the art, and upon making the substitution one of ordinary skill in the art arrives at a predictable result of an optimally cooled and lubricated clutch disc within an electromagnetic clutch.

Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Malinowski ‘298 discloses a wet brake including wet friction disc with slots 96 in the disc. Gruber ‘213 discloses a friction disc with circumferential and radial grooves. Wang ‘908 discloses a friction plate with circumferential grooves with holes within the circumferential grooves.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659